DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 2, 5-8, 10, 13, 18-30 have been considered and are pending examination. Claim(s) 1, 18 have been amended. Claim(s) 3, 4, 9, 11, 12, 14-17, have been cancelled. New Claim(s) 28-30 have been added.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/29/2021  has been entered. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon



Examiner Notes

Examiner notes that the term “Namespace” is broadly interpreted by examiner as any logical grouping associated to storage elements, an address range or equivalent.


Response to Arguments

Applicant's arguments on page 15-17, regarding Peng does not teach or suggest the "a first command for setting a first namespace and a second command for setting a second namespace, the first namespace corresponding to a first logical space, the second namespace corresponding to a second logical space, the second logical space being a different logical space from the first logical space, the first namespace and the second namespace respectively indicated by a first namespace ID and a second namespace ID from the host device." have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. 

Examiner withdraws the objections to the specification in favor of the amended paragraph(s) on pages 7, 12.

Examiner withdraws objections to the drawings.

Examiner withdraws 112(a) rejections in favor of the amendments to claim(s)  1, 18.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 18.

Applicant argues in essence on page(s) 17, taking Claim # 1 as exemplary, that  because Peng does not teach or suggest namespaces corresponding to respective logical spaces, Peng cannot "execute garbage collection on each of the first namespace and second namespace individually," as claim 1 recites. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner relied on Liu for the teachings of Namespaces corresponding to logical spaces. Further, Examiner notes that the term “Namespace” is broadly interpreted by examiner as a logical grouping associated to storage elements, an address range or equivalent. Peng in figure 1-3, 5, 12, 13, [0041], [0049], [0089]-[0097] teaches management of data at different logical granularities from logical pages to larger addressing units of logical groups. Peng in [0050], [0053], [0090], [0096], [0132] discloses garbage collection performed for separate data write streams (each 

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 18, 26, 27, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication Number 2014/0281040 A1) in view of Peng (U.S. Publication 2015/0186270) in view of Lyer (U.S. Patent Number 8,001,318) and further view of Cohen (U.S. Publication Number 2014/0181370)

Referring to claims 1 and 18, taking claim 1 as exemplary, Liu teaches “1. (Currently Amended) A memory system comprising: a nonvolatile memory including erase unit areas;” Liu [0028] discloses system comprising nonvolatile memory such as flash memory. Further, It is well known in the art that a flash device includes a plurality of blocks which are the smallest erasable portion of a flash array  “and a controller configured to control the nonvolatile memory,”  Liu [0038], [0039] discloses controller configured to control nonvolatile memory (i.e. NVM devices) “wherein the controller is configured to: receive a first command for setting a first namespace and a second command for setting a second namespace from a host device,” Liu figure 5, 6,  [0009], [0035], [0039], [0046], claim 1 discloses controller receiving Admin and NVM commands for setting/ designating the Namespaces that a received command applies to “the first namespace corresponding to a first logical space, the second namespace corresponding to a second logical space,” Liu [0047], [0048] discloses designating namespaces via associated NSID and a plurality of consecutive logic block addresses (LBAs) where a start and number of LBAs are also identified “the first namespace and the second namespace respectively indicated by a first namespace ID and a second namespace ID from the host device,” Liu [0047] discloses that each namespace has a 32- bit NSID used by host to specify a particular namespace in a command
Liu does not explicitly teach “the second logical space being a different logical space from the first logical space,” “assign a first plurality of erase unit areas among the erase unit areas to the first namespace based on the first command, assign a second plurality of erase unit areas among the erase unit areas to the second namespace based on the second command, generate management data in which the first plurality of erase unit areas are associated with the first namespace and the second plurality of erase unit areas are associated with the second namespace, store the management data in a memory, execute garbage collection on each of the first namespace and second namespace  individually, after executing the garbage collection on the first 
However, Peng teaches “the second logical space being a different logical space from the first logical space,” Peng [0049] discloses a way of organizing non-volatile memory having logical addresses assigned by the host and where a plurality of logical groups (comparable to a namespace) are provided by partitioning a logical address space of the host into non-overlapping groups of logical addresses “assign a first plurality of erase unit areas among the erase unit areas to the first namespace based on the first command, assign a second plurality of erase unit areas among the erase unit areas to the second namespace based on the second command,” Peng [0019], [0020], [0033], [0088], [0089], [0091] discloses physical mapping of received logical addresses from host to block-erasable blocks where group-based mapping assigns logical groups to block-erasable blocks  “generate management data in which the first plurality of erase unit areas are associated with the first namespace and the second plurality of erase unit areas are associated with the second namespace,”  Peng [0029], [0034], [0041] discloses mapping maintained at coarser logical group level “store the management data in a memory,” Peng [0041], [0083], [0108] discloses maps cached in RAM “execute garbage collection on each of the first namespace and second namespace individually,” Peng [0090], [0096], [0132] discloses garbage collection for each write stream (each assigned an associated plurality of logical groups) is performed independently “after executing the garbage collection on the first namespace, change, on the basis of the number of access or data amount of the first namespace and the number of access or data amount of the second namespace, an empty erase unit area belonging to the first namespace to an erase unit area belonging to the second namespace for an assignment change,” Peng Figure 6, [0026], [0047], [0052], [0094]-[0097], [0129] discloses that upon executing garbage collection operations and based on amounts of obsolete data in a filled block pool, the freed up collected erasable blocks are transferred from the filled block pool to a free block pool for allocation to new blocks. Erasable Blocks associated to every write stream (i.e. linked to assigned Logic Groups) are salvaged and recycled within the logical group using the filled block pool and free block pool.
Liu and Peng are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Peng, that aggregating groups of logical pages into larger logical groups as addressing units improves performance by reducing the size of the logical to physical address maps (Peng Abs, [0050]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peng’s aggregating of groups of logical pages into larger logical groups as addressing units in the system of Liu to improve performance by reducing the size of the logical to physical address maps.
Liu and Peng does not explicitly teach “execute wear leveling on the first namespace and the second namespace, and update the management data in the memory in response to executing the wear leveling.”
However, Lyer teaches “and execute wear leveling on the first namespace and the second namespace, and update the management data in the memory in response to executing the wear leveling.” Lyer col 2 ln 26-63, figure 2 element 275, 280, 610, col 4 ln 6-19, col 8 ln 29-37, col 13 ln 26-67, col 14 ln 1-14 discloses execution of wear leveling performed being on pairs of Erase Units between SSD areas of differing wear level, where a remapping data structure is updated to reflect changes and where an address range is comparable to a Namespace).
Liu, Peng and Lyer are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Lyer, that selecting pairs of Erase Units for wear leveling based on Erase Units wear count information improves performance by spreading wear more evenly among erase-units by reducing the current wear rate of low-wear active erase-units and increasing the current wear rate of high-wear free erase-units (Lyer col 19 ln 52-67). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Lyer’s selecting of pairs of Erase Units for wear leveling based on Erase Units wear count information in the system of Liu and Peng to improve performance by spreading wear more evenly among erase-units by reducing the current wear rate of low-wear active erase-units and increasing the current wear rate of high-wear free erase-units.
Liu, Peng and Lyer does not explicitly teach executing wear leveling "after executing the garbage Collection”  
However, Cohen teaches executing wear leveling "after executing the garbage
Collection”  (Cohen [0013], [0017], [0021], claim 15 discloses control logic which adaptively interleaves garbage collection and wear leveling execution)
Liu, Peng, Lyer and Cohen are analogous art because they are from the same field of endeavor namely, memory management. A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Cohen, that using his recycling system improves performance by balancing the free space consumption and production by throttling the recycling process (Cohen [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Cohen's recycling system in the system of Liu, Peng and Lyer to improve performance by balancing the free space consumption and production by throttling the recycling process.
As per the non-exemplary claim 18, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 26 and 27, taking claim 26 as exemplary, the combination of Liu, Peng, Lyer and Cohen teaches “26. (Previously Presented) The memory system according to claim 1, wherein the first namespace and the second namespace are management units which comply with a PCI Express standard or an NVM Express standard.” Liu [0008] discloses namespaces using NVMe commands and PCIe interfaces
Liu, Peng, Lyer and Cohen as set forth in claim 1 is equally applicable to claim 26.
As per the non-exemplary claim 27, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claim 28, the combination of Liu, Peng, Lyer and Cohen teaches “28. (New) The memory system according to claim 1, wherein the controller is further configured to assign a first provisioning area to the first namespace, and assign a second provisioning area to the first namespace.  Liu [0010], [0030], [0047] discloses each namespace allocated a slice of storage

Referring to claim 30, the combination of Liu, Peng, Lyer and Cohen teaches “30. (New) The memory system according to claim 1, wherein the controller is further configured to execute wear leveling between the first namespace and the second namespace.” Lyer col 2 ln 26-63, figure 2 element 275, 280, 610, col 4 ln 6-19, col 8 ln 29-37, col 13 ln 26-67, col 14 ln 1-14 discloses execution of wear leveling performed being on pairs of Erase Units between SSD areas of differing wear level, where a remapping data structure is updated to reflect changes and where an address range is comparable to a Namespace.
The same motivation that was utilized for combining Liu, Peng, Lyer and Cohen as set forth in claim 1 is equally applicable to claim 30.


(s) 2, 5-8, 10, 13, 19, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication Number 2014/0281040 A1) in view of Peng (U.S. Publication 2015/0186270) in view of Lyer (U.S. Patent Number 8,001,318) in view of Cohen (U.S. Publication Number 2014/0181370) and further view of Kuzmin (U.S. Publication Number 2014/0215129).


As per claim 2, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “2. (Previously Presented) The memory system according to claim 13, wherein the configuration unit assigns the erase unit areas of a predetermined amount to the namespaces individually.” Kuzmin [0093], [0109] discloses LUNs (e.g. logical memory spaces) associated with a number of Erase Units.
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 13 is equally applicable to claim 2.

As per claim 5, The combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “5. (Previously Presented) The memory system according to claim 13, wherein the configuration unit sets provisioning areas to the namespaces individually.”  Liu [0010], [0030], [0047] discloses each namespace allocated a slice of storage

As per claim 6, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “6. (Previously Presented) The memory system according to claim 13, wherein the address translation unit translates the logical address into the physical address for the Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 13 is equally applicable to claim 6.

As per claim 7, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “7. (Previously Presented) The memory system according to claim 13, wherein the address translation unit translates the logical address into the physical address based on the address translation data item in which the logical address is associated with the physical address.”  Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 13 is equally applicable to claim 7.

As per claim 8, The combination of Liu, Peng, Lyer, Cohen, Kuzmin teaches "8. (Previously Presented) The memory system according to claim 13, wherein the address translation unit translates the logical address into the physical address” Peng [0029], [0034], [0041] discloses mapping maintained “ by a key and the physical address as a value.” Liu Figure 9, 10, 11 [0059], [0061], [0062], [0064], [0068] discloses NVM controller generating and reading namespace values corresponding to NSID generated indexes.
Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 13 is equally applicable to claim 8.

As per claim 10, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “10. (Previously Presented) The memory system according to claim 13, wherein the reception unit receives, from the host device, a read command, a read logical address, and read namespace identification data,” Kuzmin [0059], [0060], [0070], [0109] discloses reception of read or write commands from host including associated logical address and Logic Unit identification data “ the read namespace identification data indicating a read destination namespace amongst the namespaces,” Kuzmin [0036], [0058] discloses access commands addressing physical and logical spaces where the target of the intended operations may be address physical pages, EUs or other unit “ and the address translation unit determines a read physical address in the read destination namespace in the nonvolatile memory, the memory system further comprising a read unit which reads read data from a position indicated by the read physical address.” Kuzmin [0059], [0141] discloses memory controller assigning physical addresses based on an initial logical address specified by the host.  
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 13 is equally applicable to claim 10.


Liu, Peng, Lyer and Cohen teaches all the limitations of claim 1  from which claim 13 depends.
Additionally, the combination of Liu, Peng, Lyer and Cohen teaches “each of the garbage collection units executes the garbage collection on each of the namespaces individually,” Peng [0090], [0096], [0132] discloses garbage collection for each write stream (each assigned an associated plurality of logical groups) is performed independently “changes the empty erase unit area which stores no data from an original namespace corresponding to the empty erase unit area to a different namespace and updates the management data, the empty erase unit area created as a result of the garbage collection executed by one of the garbage collection units.” Peng Figure 6, [0026], [0047], [0052], [0094]-[0097], [0129] discloses that upon executing garbage collection operations and based on amounts of obsolete data in a filled block pool, the freed up collected erasable blocks are transferred from the filled block pool to a free block pool for allocation to new blocks. Erasable Blocks associated to every write stream (i.e. linked to assigned Logic Groups) are salvaged and recycled within the logical group using the filled block pool and free block pool.  
The combination of Liu, Peng,  Lyer and Cohen Does not explicitly teach “13. wherein each of the erase unit areas is an area of a unit of data erase, the memory includes a first memory and a second memory, the controller includes a reception unit, buffer memories, a configuration unit, an address translation unit, a write unit, and garbage collection units, the first memory stores the management data indicating a relationship between namespaces and the erase unit areas, the namespaces including 
However, Kuzmin teaches “wherein each of the erase unit areas is an area of a unit of data erase," Kuzmin [0003], [0040], [0054] discloses nonvolatile memory comprised of one or more Erase Unit (EU) Subdivisions where EUs are units of the smallest erasable storage areas “the memory includes a first memory” Kuzmin [0055] discloses internal storage 111 “ and a second memory,” Kuzmin [0068] discloses internal storage 363 “ the controller includes a reception unit,” Kuzmin [0058], [0070] discloses logic that receives and services host commands “ buffer memories,” Kuzmin figure 3A element 315 discloses buffers “ a configuration unit,” Kuzmin Figure 38 element 357, [0068], [0087] discloses controller including metadata management logic which tracks configuration of the memory subdivisions “ an address translation unit,” Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host “ a write unit,” Kuzmin [0060] discloses controller that manages the performance of write commands “ and garbage collection units,” Kuzmin [0073], [0085], [0137] discloses controller which executes interleaved/parallel garbage collection functions in a multiple SSD system targeting identified candidate address spaces. Further, a GC function operand is used to select a specific SSD or memory space range for each flash where each launched GC function executing on a specific flash or memory address space is comparable to a Garbage Collection Unit is applicant's claim “ the first memory stores the management data indicating a relationship between namespaces and the erase unit areas,” Kuzmin [0055], [0064] discloses internal storage which tracks and retains usage information of the memory subdivisions (e.g. entire memory space or specific EU ranges) associated physical pages in NV memory. Further, information retained in internal storage regarding LUNs and associated tracked relationships (EU and metadata of tracked functions) are conveyed to host “ the namespaces including the first and second namespaces,” Kuzmin [0093], [0109] discloses plurality of LUNs (e.g. logical memory spaces) associated with a number of Erase Units “ the second memory stores address translation data items corresponding to the namespaces respectively,” Kuzmin [0068] discloses internal storage which tracks L2P and P2L mappings for each memory unit “ the reception Kuzmin [0060], [0070], [0158] discloses reception of read and write commands from host including logical address, write data and Logic Unit identification data “ the buffer memories correspond to the namespaces respectively,” Kuzmin [0059], [0063] discloses multiple buffers dedicated to each NAND plane or smallest addressable subdivision (LUN) per host command “ the configuration unit assigns the erase unit areas to the namespaces to generate the management data, and stores the management data in the first memory,” Kuzmin [0055], [0064] discloses internal storage which tracks and retains usage information of the memory subdivisions (e.g. entire memory space or specific EU ranges) associated physical pages in NV memory. Further, information retained in internal storage regarding LUNs and associated tracked relationships (EU and metadata of tracked functions) are conveyed to host “ the address translation unit translates the logical address of the write data into a physical address corresponding to the namespace indicated by the namespace identification data, for the address translation data item corresponding to the namespace indicated by the namespace identification data,” Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host “ the write unit writes the write data to a position indicated by the physical address in the nonvolatile memory,” Kuzmin [0060] discloses controller writing to physical address location in NV memory “ the write unit storing the write data in the buffer memory corresponding to the namespace indicated by the namespace identification data and then writing the write data stored in the buffer memory corresponding to the Kuzmin [0059], [0063] discloses the controller using buffers assigned for receiving commands from host. Further, multiple buffers are dedicated to each flash NAND plane or smallest addressable subdivision (LUN) per host command) 
Liu, Peng, Lyer, Cohen and Kuzmin are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed
invention would have recognized, and as taught by Kuzmin, that his memory controller
improves performance by providing a dedicated logic infrastructure to perform specific
functions such as garbage collection and wear leveling where each function can be
tailored to specific level of interaction with a host and can be customized to any memory
system design (Kuzmin [0004], [0071]). Therefore, it would have been obvious to a
person of ordinary skill in the art before the effective filing date of the claimed invention
to incorporate Kuzmin's memory controller in the system of Liu, Peng, Lyer and Cohen to improve performance by providing a dedicated logic infrastructure to perform specific functions such as garbage collection and wear leveling where each function can be tailored to specific level of interaction with a host and can be customized to any memory system design.


As per claim 19 , the combination of Liu, Pen, Lyer and Cohen teaches all the limitations of claim 18  from which claim 19 depends.
 the combination of Liu, Peng, Lyer and Cohen teaches “executing, by each of the garbage collection units, the garbage collection on each of the namespaces individually” Peng [0090], [0096], [0132] discloses garbage collection for each write stream (each assigned an associated plurality of logical groups) is performed independently “changing, by the configuration unit, the empty erase unit area which stores no data from an original namespace corresponding to the empty erase unit area to a different namespace and updating, by the configuration unit, the management data, the empty erase unit area created as a result of the garbage collection executed by one of the garbage collection units.” Peng Figure 6, [0026], [0047], [0052], [0094]-[0097], [0129] discloses that upon executing garbage collection operations and based on amounts of obsolete data in a filled block pool, the freed up collected erasable blocks are transferred from the filled block pool to a free block pool for allocation to new blocks. Erasable Blocks associated to every write stream (i.e. linked to assigned Logic Groups) are salvaged and recycled within the logical group using the filled block pool and free block pool.  
The combination of Liu, Peng, Lyer and Cohen Does not explicitly teach “19. wherein each of the erase unit areas is an area of a unit of data erase, the memory includes a first memory and a second memory, the controller includes a reception unit, buffer memories, a configuration unit, an address translation unit, a write unit, and garbage collection units, the first memory stores the management data indicating a relationship between namespaces and the erase unit areas, the namespaces including the first and second namespaces, the second memory stores address translation data items corresponding to the namespaces respectively, the buffer memories correspond 
However, Kuzmin teaches “wherein the nonvolatile memory includes erase unit
areas, each of the erase unit areas being an area of a unit of data erase, the erase unit
areas include the first and second erase unit areas," (Kuzmin [0003], [0040], [0054]
discloses nonvolatile memory comprised of one or more Erase Unit (EU)
Subdivisions where EUs are units of the smallest erasable storage areas)) " the
memory includes a first memory" (Kuzmin [0055] discloses internal storage 111) "
and a second memory," (Kuzmin [0068] discloses internal storage 363) " the
controller includes a reception unit," (Kuzmin [0058], [0070] discloses logic that
receives and services host commands)" buffer memories," (Kuzmin figure 3A
element 315 discloses buffers) "a configuration unit," (Kuzmin Figure 38 element
357, [0068], [0087] discloses controller including metadata management logic
which tracks configuration of the memory subdivisions) "an address translation
unit," (Kuzmin [0059], [0068] discloses memory controller assigning physical
addresses based on an initial logical address specified by the host)" a write unit,"
(Kuzmin [0060] discloses controller that manages the performance of write
commands) "and garbage collection units," (Kuzmin [0073], [0085], [0137]
discloses controller which executes interleaved/parallel garbage collection
functions in a multiple SSD system targeting identified candidate address spaces.
Further, a GC function operand is used to select a specific SSD or memory space
range for each flash where each launched GC function executing on a specific
flash or memory address space is comparable to a Garbage Collection Unit is
applicant's claim) " the first memory stores the management data indicating a
relationship between namespaces and the erase unit areas," (Kuzmin [0055], [0064]
discloses internal storage which tracks and retains usage information of the
memory subdivisions (e.g. entire memory space or specific EU ranges)
associated physical pages in NV memory. Further, information retained in internal
storage regarding LUNs and associated tracked relationships (EU and metadata
of tracked functions) are conveyed to host) " the namespaces including the first and
second namespaces," (Kuzmin [0093], [0109] discloses plurality of LUNs (e.g.
logical memory spaces) associated with a number of Erase Units) " the second
memory stores address translation data items corresponding to the namespaces
respectively," (Kuzmin [0068] discloses internal storage which tracks L2P and P2L
mappings for each memory unit) " the buffer memories correspond to the
namespaces respectively," (Kuzmin [0059], [0063] discloses multiple buffers
dedicated to each NAND plane or smallest addressable subdivision (LUN) per
host command) "and the method comprises: receiving by the reception unit, from an
external device, a write command, namespace identification data, a logical address, and
write data;" (Kuzmin [0060], [0070], [0158] discloses reception of read and write
commands from host including logical address, write data and Logic Unit
identification data)" assigning, by the configuration unit, the erase unit areas to the
namespaces to generate the management data, to store the management data in the
first memory;" (Kuzmin [0055], [0064] discloses internal storage which tracks and
retains usage information of the memory subdivisions (e.g. entire memory space
or specific EU ranges) associated physical pages in NV memory. Further,
information retained in internal storage regarding LUNs and associated tracked
relationships (EU and metadata of tracked functions) are conveyed to host) "
executing, by the address translation unit, to translate the logical address of the write
data into a physical address corresponding to the namespace indicated by the
namespace identification data, for the address translation data item corresponding to
the namespace indicated by the namespace identification data;" (Kuzmin [0059],
[0068] discloses memory controller assigning physical addresses based on an
initial logical address specified by the host)" writing, by the write unit, the write data
to a position indicated by the physical address in the nonvolatile memory," (Kuzmin
[0060] discloses controller writing to physical address location in NV memory) "
the writing including storing the write data in the buffer memory corresponding to the

data stored in the buffer memory corresponding to the namespace indicated by the
namespace identification data to the position indicated by the physical address;"
(Kuzmin [0059], [0063] discloses the controller using buffers assigned for
receiving commands from host. Further, multiple buffers are dedicated to each
flash NAND plane or smallest addressable subdivision (LUN) per host command)
Liu, Peng, Lyer, Cohen and Kuzmin are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed
invention would have recognized, and as taught by Kuzmin, that his memory controller
improves performance by providing a dedicated logic infrastructure to perform specific
functions such as garbage collection and wear leveling where each function can be
tailored to specific level of interaction with a host and can be customized to any memory
system design (Kuzmin [0004], [0071]). Therefore, it would have been obvious to a
person of ordinary skill in the art before the effective filing date of the claimed invention
to incorporate Kuzmin's memory controller in the system of Liu, Peng, Lyer, Cohen to
improve performance by providing a dedicated logic infrastructure to perform specific
functions such as garbage collection and wear leveling where each function can be
tailored to specific level of interaction with a host and can be customized to any memory system design.

As per claim 20, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “wherein the assigning includes assigning erase unit areas of a predetermined Kuzmin [0093], [0109] discloses LUNs (e.g. logical memory spaces) associated with a number of Erase Units  
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 19 is equally applicable to claim 20.

As per claim 21, The combination of Liu, Peng, Lyer, Cohen, Kuzmin teaches 
“21. (Previously Presented) The method according to claim 19, wherein the assigning includes setting provisioning areas to the namespaces individually.”  Liu [0010], [0030], [0047] discloses each namespace allocated a slice of storage

As per claim 22, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “wherein the translating includes translating the logical address into the physical address for the namespaces individually.” Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host  
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 19 is equally applicable to claim 22.

As per claim 23, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “wherein the translating includes translating the logical address into the physical address based on the address translation data item in which the logical address is associated with the physical address.” Kuzmin [0059], [0068] discloses memory controller assigning physical addresses based on an initial logical address specified by the host  
Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 19 is equally applicable to claim 23.

As per claim 24, The combination of Liu, Peng, Lyer, Cohen, Kuzmin teaches "24. (Previously Presented) The method according to claim 19, wherein the executing to translate includes translating the logical address into the physical address” Peng [0029], [0034], [0041] discloses mapping maintained “by a key-value type retrieval which uses the logical address as a key and the physical address as a value” Liu Figure 9, 10, 11 [0059], [0061], [0062], [0064], [0068] discloses NVM controller generating and reading namespace values corresponding to NSID generated indexes.
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 19 is equally applicable to claim 24.

As per claim 25, the combination of Liu, Peng, Lyer, Cohen and Kuzmin teaches “further comprising: receiving, by the reception unit, from the external device, a read command, a read logical address, and read namespace identification data," Kuzmin [0059], [0060], [0070], [0109] discloses reception of read or write commands from host including associated logical address, and Logic Unit identification data" the read namespace identification data indicating a read destination namespace amongst the namespaces;" Kuzmin [0036], [0058] discloses access commands addressing physical and logical spaces where the target of the intended operations may be address physical pages, EUs or other unit" (Kuzmin [0059], [0141] discloses memory controller assigning physical addresses based on an initial logical address specified by the host). 
The same motivation that was utilized for combining Liu, Peng, Lyer, Cohen and Kuzmin as set forth in claim 19 is equally applicable to claim 25.


Claim(s) 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication Number 2014/0281040 A1) in view of Peng (U.S. Publication 2015/0186270) in view of Lyer (U.S. Patent Number 8,001,318) in view of Cohen (U.S. Publication Number 2014/0181370) and further view of Piggin (U.S. Publication Number 2014/0344507).

As per claim 29 , the combination of Liu, Peng, Lyer and Cohen teaches all the limitations of claim 28  from which claim 29 depends.
Additionally, the combination of Liu, Peng, Lyer and Cohen teaches “29. (New) The memory system according to claim 28, wherein a data amount of the first namespace is different from a data amount of the second namespace,” Liu [0030], [0035] discloses that each namespace may have unequal storage capacity
Liu, Peng, Lyer and Cohen does not explicitly teach “ and the controller executes overprovisioning for each of the first namespace and the second namespace.”
However, Piggin teaches “and the controller executes overprovisioning for each of the first namespace and the second namespace.” Piggin [0034], [0036], [0079], [0080] discloses overprovisioning of logical address spaces, LID ranges, namespaces (i.e. logical resources)
Liu, Peng, Lyer, Cohen and Piggin are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Piggin, that over-provisioning logical resources improves performance by not affecting the amount of free physical storage resources available and storing metadata which may be used to reconstruct LID allocation (Piggin [0080]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Piggin’s over-provisioning of logical resources in the system of Liu, Peng, Lyer and Cohen to improve performance by not affecting the amount of free physical storage resources available and storing metadata which may be used to reconstruct LID allocation




Conclusion
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID YI/Supervisory Patent Examiner, Art Unit 2132